FILED
                           NOT FOR PUBLICATION                              AUG 17 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30224

              Plaintiff - Appellee,              D.C. No. 4:08-CR-00031-RRB-1

  v.
                                                 MEMORANDUM *
ANTHONY RANKIN,

              Defendant - Appellant.



                   Appeal from the United States District Court
                             for the District of Alaska
                 Ralph R. Beistline, Chief District Judge, Presiding

                       Argued and Submitted July 29, 2010
                               Anchorage, Alaska

Before: SCHROEDER, O’SCANNLAIN and CLIFTON, Circuit Judges.

       Anthony Rankin was convicted, after a bench trial, of being a felon in

possession of a firearm and ammunition in violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2). He challenges the district court’s denial of his motion to suppress, and

also challenges his sentence.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      The initial contact between Rankin and Alaska State Trooper Tuckwood in

the St. Mary’s airport was not an illegal seizure. The parties agree that the

appropriate analysis is supplied by United States v. Mendenhall, 446 U.S. 544,

554-55 (1980), which identified relevant factors to consider. None of those factors

was present in this encounter. For example, as the district court found, the

officer’s tone was not aggressive, and although the cargo area to which the trooper

asked Rankin to go was not readily accessible to the general public, airline

employees used it and it was not confined. The magistrate judge’s report and

recommendation was thorough and well-reasoned, and its findings not clearly

erroneous.

      The district court did not err when it ruled that Rankin voluntarily consented

to the search of his backpack. See Schneckloth v. Bustamonte, 412 U.S. 218, 248-

49 (1973); United States v. Chan-Jimenez, 125 F.3d 1324, 1327 (9th Cir. 1997).

Nor did it err when it concluded that the statements made during the initial contact

and search of his backpack were not the product of custodial interrogation. See

Miranda v. Arizona, 384 U.S. 436, 478 (1966).

      With respect to sentencing, the district court applied a two-level

enhancement under U.S.S.G. § 2K2.1(b)(4)(A) for possession of a stolen firearm.

The finding that the gun had been stolen was not clearly erroneous. The sentence


                                          2
was neither procedurally nor substantively unreasonable, see United States v.

Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc), particularly given the

dangerous nature of the defendant’s conduct in carrying a loaded firearm on an

airplane.

      AFFIRMED.




                                         3